DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statement (IDS) submitted on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-24 were pending.
Claims 1, 4, 9-11, 14, and 21 are amended.
Claims 2, 5-8, 12, and 15-18 are canceled.
Claims 1, 3-4, 9-11, 13-14, and 19-21 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(b) –
	Claims 1-10, 12, and 14-20 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 1-10, 12, and 14-20, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such objections.

– 35 USC § 103 –
	Claims 1-8, 10-18, and 20-21 were rejected under 35 U.S.C. 103 as being unpatentable over Cashler et al., US 2018/0011172 (hereinafter “CASHLER”) in view of Schamp, US 2013/0251194 (hereinafter “SCHAMP”).
Claims 9 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over CASHLER/SCHAMP in further view of Di et al., US 2018/0203106 (hereinafter “DI”).
	Without conceding to the propriety of Applicant’s remarks, the Examiner appreciates the Applicant’s substantial amendments to the claimed invention.  As such, the Examiner now finds the claims in condition for allowance for the reasons set forth herein.
ALLOWABLE SUBJECT MATTER
Claims 1, 3-4, 9-11, 13-14, and 19-21 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A detection system comprising: 
a controller circuit in communication with a ranging sensor, the controller circuit configured to: 
detect range rates of objects proximate to a host vehicle;
determine a search area extending from the host vehicle; 
determine a first histogram comprising counts of occurrences of the range rates associated with the objects detected within the search area;
determine a second histogram comprising the counts of occurrences of a portion of the range rates associated with the objects detected within the search area, the portion of the range rates are less than 0.5 m/s; 
determine an array having a plurality of elements corresponding to a plurality of segments of the counts of occurrences of the portion of the range rates in the second histogram, each of the plurality of elements containing a count of a number of detections; 
determine a relative contribution of both a first element and a second element of the array relative to the plurality of elements of the array; and 
determine that a trailer is being towed by the host vehicle based on the first histogram and the second histogram when both a mean value for each of the plurality of segments is less than a first threshold and when the relative contribution of both the first element and the second element of the array is greater than a second threshold. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

	Furthermore, SCHAMP discloses an object detection system that utilizes multiple histograms to determine object proximity and relative movement.  However, like CASHLER, SCHAMP, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, DI discloses a system for trailer detection using a radar system to analyze reflections in the vehicle environment to determine the trailer’s presence.  However, like CASHLER and SCHAMP, DI, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 11 and 21 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 3-4, 9-10, 13-14, and 19-20 are each allowable based at least on their respective dependency to claim 1, claim 11, or claim 21.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0084943, Arage – radar object detection and categorization.
US 9,229,102, Wright et al. – target detection and classification.
US 2016/0203374, Zeng et al. – vehicle radar object detection system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648